Title: To Thomas Jefferson from Joseph Fay, 20 September 1791
From: Fay, Joseph
To: Jefferson, Thomas



Sir
Bennington September 20th 1791

I had the honor of your letter of the 30th ult. I omitted sending by the last post in Expectation of receiving the Quebec papers. I have established a corrispondence with several public characters in that Province, by which meanes I expect daily to receive them Regularly, no time will be lost in forwarding them to you, free of expence.—I enclose you several of our last papers, but they are filled with Inteligence which you have been long acquainted with, excepting some little occurency of the State.
Soon after you and Mr. Madison left this, I obtained Mr. Payne on the rights of Man, which led me to reflect on the conversation which passed between us, relative to the Constitution of G. Britain. I am now happy in an opportunity to retract from the sentiments which I then expressed in favour of it; Mr. Payne has in a Masterly Manner pointed out the defects of British Government, and plainly shewn that they have no Constitution, and reflected great light to the world relative to the Natural rights of Man; I hope the happy day is hastening when the Nations of the Earth will be regenarated and once more partake of the Natural rights of Man.—France to be
 sure has made a Great Stride towards it, and I think the flight of their King will facilitate the establishment of a parminent Government; The wisdom with which the National Assembly conducted on the occasion, and the firmness with which the body of the Nation entered into new Resolutions to support their freedom will secure them against the envasions of other Powers. The revolution in Poland, the Fire which has kindled in Spain, and the apprehensions which the Uropeon Monarchs are under from the spread of the same spirit of freedom will engross their Attension to their own safety, which will leave France in Peace.
We sensibly feel the Good effects of our efficient Government in America. No power on Earth abounds with such Plenty of every Comfort of Life, and we have Nothing to fear from the invasions of foreign Powers. Canada will be ready to join in our Government as soon as they can be useful to us. At Present they are making wide and extensive settlements at the Expence of Great Britain, from which I calculate, that America is drawing from them (at least) a Million a year. I am acquainted with a Number of principle people who went from this Country during the War, and are settling on the St. Lawrence river and the western lakes, and with whom I hold a Corrispondence, and from whom I learn that they are wishing to participate in the American advantages of Commerce, and they own themselves pleased with our free Government.
I shall not forget your Maple seed. I have been very particular in writing my friends in Canada to encourage the Manufactoring of sugar as being a Most Valuable object.—I shall be happy to hear from you at all times when your Leisure will permit, and receive early information of the Politicks of the day.—I have the honor to be Dr. Sir with Sentiments of friendship & esteem your Most Obedient and very Humble servant,

Joseph Fay

